                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                      Case No. 92-81212

CHANDAR SNOW,

              Defendant.
                                                /

        OPINION AND ORDER CONSTRUING DEFENDANT’S MOTIONS AS A
     SUCCESSIVE 28 U.S.C. § 2255 PETITION AND TRANSFERRING THEM TO THE
          UNITED STATES COURT OF APPEAL FOR THE SIXTH CIRCUIT

        In 1993, Defendant Chandar Snow was convicted by a jury of conspiracy to

distribute cocaine base in violation of 21 U.S.C. § 846 and conspiracy to kill a person

during a drug offense in violation of 21 U.S.C. §§ 846 and 848(e)(1) and sentenced to

327 months incarceration. For roughly 25 years, Defendant has unsuccessfully

attempted to vacate his sentence based on various constitutional and procedural

grounds. The court recently summarized Defendant’s lengthy litigation history in its

Order dated July 16, 2018. (Dkt. 156.)

        Pending before the court are three motions filed by Defendant: (1) a motion for

reconsideration of the court’s July 2018 order (Dkt. #158); (2) a motion to set aside

judgment under Federal Rule of Civil Procedure 60(b) (Dkt. #159); and (3) “a Motion

under Federal Rule of Criminal Procedure 12(b)(3)(B)(v).” (Dkt. #160.) Although difficult

to parse, each of these motions appear to challenge the validity of Defendant’s
conspiracy convictions and do not seem to raise any new arguments or present new

evidence.

       To date, Defendant already filed three motions under 28 U.S.C. § 2255

challenging his sentence (Dkt. # 71, 88, 95.) Despite Defendant’s attempts to rebrand

his most recent batch of motions under the Federal Rules of Criminal and Civil

Procedure, the pending motions are nothing more than attempts to challenge

Defendant’s sentence based on arguments that have been considered and rejected

multiple times by both this court and the Court of Appeals for the Sixth Circuit.

Therefore, the court will construe Defendant’s motions as a singular, successive habeas

petition and transfer them to the Court of Appeals for certification. See Albo v. United

States, 498 F. App'x 490, 495 (6th Cir. 2012) (citing Gonzalez v. Crosby, 545 U.S. 524,

532 (2005)) (“[W]here a Rule 60(b) motion presents an attack on an earlier decision on

the merits, it is properly considered a second or successive habeas motion.”).

Accordingly,

       IT IS ORDERED that Defendant’s motions (Dkt. # 158, 159, 160) are

consolidated and CONSTRUED as a second or successive petition for habeas corpus

under 28 U.S.C. § 2255 and TRANSFERRED to the United States Court of Appeals for

the Sixth Circuit for a determination of whether certification should issue pursuant to 28

U.S.C. § 2244.

                                          s/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE


Dated: December 4, 2018
                                             2
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 4, 2018, by electronic and/or ordinary mail.
                                                                       s/Lisa Wagner
                                                                       Case Manager and Deputy Clerk
                                                                       (810) 292-6522
S:\Cleland\Cleland\HEB\Habeas\92-81212.SNOW.successive.2255.HEB.docx




                                                                         3
